DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/14/2020 has been entered.  Claims 1-2 and 5-20 are pending in the application.  Claims 3-4 have been cancelled.  Claim 20 is new.  The amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 9/16/2020.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
-Claim 1, lines 18-19: please correct “prevent the user setting a dose” to “prevent the user from setting a dose”.
-Claim 11, line 2: please correct “the forward end” to “a forward end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjeldsen et al. (US Patent Application Publication No. 2015/0065963).
Regarding claim 1, Kjeldsen discloses an injection device (see Fig. 1) comprising: a. a dose selector (200), rotatable by a user to set a dose to be ejected from the injection device (see paragraph [0094]); b. a drive assembly including a drive shaft (500) and a plunger element (800) configured to move a stopper (13) so as to expel medicament through an opening in a medicament container (10), the drive assembly being capable of providing an axial force for ejecting a dose of medicament from the medicament container (10), c. a dose limit nut (700) rotationally coupled to but not axially coupled to said drive shaft (500), wherein said plunger element (800) is threaded so that the dose limit nut (700) is engaged with said plunger element (800) via said thread, in order to guide relative axial movement between the dose limit nut (700) and the plunger element (800), wherein said dose limit nut (700) is provided with dose limiting endstop features (top and bottom ends of 700) which are engageable with one or more formations (peaks of threading of 800) comprising a change in a depth (valleys of threading of 800) of said thread (thread of 800) of the 

Regarding claim 2, Kjeldsen discloses the injection device of claim 1 wherein one of said dose limiting endstop features (top and bottom ends of 700) also comprises said last dose rotary endstop feature (bottom end of 700).

Regarding claim 5, Kjeldsen discloses the injection device of claim 1 wherein said drive shaft (500) is arranged concentrically around a first longitudinal axis (longitudinal axis through the center of 500) and wherein said medicament container (10) and at least part (gear 275) of said drive assembly are arranged around a second longitudinal axis (longitudinal axis through center of 700) which is substantially parallel to but offset from the first longitudinal axis (longitudinal axis through center of 500).

Regarding claim 6, Kjeldsen discloses the injection device of claim 1 wherein the drive assembly comprises a rotational to axial coupling, where the drive assembly 

Regarding claim 14, Kjeldsen discloses the injection device of claim 1 wherein said dose limit nut (700) has a female thread and said plunger element (800) has a male thread (see Fig. 1).

Regarding claim 16, Kjeldsen discloses the injection device of claim 1 wherein said minimum dose is 0 IU (see paragraph [0099]).

Regarding claim 17, Kjeldsen discloses the injection device of claim 1 further comprising the medicament container (10).

Regarding claim 18, Kjeldsen discloses the injection device of claim 17 further comprising a medicament contained in the medicament container (10) (see paragraph [0081]).

Regarding claim 19, Kjeldsen discloses the injection device of claim 18 wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Patent Application Publication No. 2015/0065963), as applied to claim 5 above, in view of Pedersen (WO 2008/101829).
Regarding claim 7, Kjeldsen discloses the injection device of claim 5. However, Kjeldsen fails to disclose that the plunger element comprises a rack and the drive assembly further comprises a worm gear engaged in said rack wherein rotation of 
Pedersen discloses an injection device wherein the plunger element comprises a rack (13) and the drive assembly further comprises a worm gear (15) engaged in said rack (13) wherein rotation of said worm gear (15) causes the rack (13) to advance axially forward or backward with respect to said worm gear (15) (see page 8 lines 32-36 and page 9 lines 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger and drive assembly of Kjeldsen by substituting with the worm gear drive assembly of Pedersen in order to have integration between a dose setting mechanism and a dose injection mechanism, ensuring a very accurate dose setting and dose injection (see Pedersen page 5 lines 12-17).

Regarding claim 8, modified Kjeldsen discloses the injection device of claim 7 substantially as claimed, wherein said last dose rotary endstop feature (bottom end of 700 - extends around the plunger 800 which has been substituted with a rack as described in the rejection of claim 7 above) is engageable with said worm gear (15 of Pedersen - see modifications of claim 7 in view of Pedersen above).

Regarding claim 9, modified Kjeldsen discloses the injection device of claim 7 substantially as claimed, wherein said worm gear (15 of Pedersen - see modifications of claim 7 in view of Pedersen above) is arranged around said first longitudinal axis (see Pedersen Fig. 1 - longitudinal axis through middle of gear 15) and said rack (13 

Regarding claim 12, modified Kjeldsen discloses the injection device of claim 7 substantially as claimed, wherein the drive assembly further comprises means (14 of Pedersen - see modifications of claim 7 in view of Pedersen above) engageable between the drive shaft (6 of Pedersen) and the worm gear (15 of Pedersen - see modifications of claim 7 in view of Pedersen above) and which, when engaged, rotationally lock the drive shaft (6 of Pedersen) and the worm gear (15 of Pedersen – see modifications of claim 7 in view of Pedersen above together.

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Patent Application Publication No. 2015/0065963) in view of Pedersen (WO 2008/101829), as applied to claim 7 above, further in view of Geiser et al. (US Patent Application Publication No. 20030160072).
Regarding claim 10, modified Kjeldsen discloses the injection device of claim 7 substantially as claimed. However, modified Kjeldsen fails to disclose that the drive assembly further comprises a worm gear rotational lock engageable with the worm gear.
Geiser discloses an injection device (see Fig. 8) wherein the drive assembly further comprises a worm gear rotational lock (rotational block formed by catches 11 a and 21a - see paragraphs [0048]-[0049]) engageable with the worm gear (21). 

Regarding claim 11, modified Kjeldsen discloses the injection device of claim 10 substantially as claimed, wherein the worm gear rotational lock (rotational block formed by catches 11 a and 21 a of Geiser - see paragraphs [0048]-[0049] - see modifications of claim 10 in view of Geiser above) is disengageable from the forward end of the worm gear (21 of Geiser - see modifications of claim 10 in view of Geiser above) by being pushed axially forward by the drive shaft (12 of Geiser) (see modifications of claim 10 in view of Geiser above).

Regarding claim 20, modified Kjeldsen discloses the injection device of claim 10 substantially as claimed.  However, Kjeldsen fails to disclose that the worm gear rotational lock is engageable with the worm gear in a forward end thereof, so as to substantially prevent rotation of the worm gear.
Geiser discloses an injection device (see Fig. 8) having a worm gear rotational lock (rotational block formed by catches 11a and 21a – see par. [0048]-[0049]) engageable with the worm gear (21) in a forward end thereof, so as to substantially prevent rotation of the worm gear (21) (see par. [0048]-[0049]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of modified Kjeldsen with the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Patent Application Publication No. 2015/0065963), as applied to claim 1 above, in view of Kouyoumjian et al. (US Patent Application Publication No. 2012/0310206).
Regarding claim 13, Kjeldsen discloses the injection device of claim 1.  However, Kjeldsen fails to disclose that the dose limit nut has a male thread and said plunger element has a female thread.
Kouyoumjian discloses an injection device wherein the dose limit nut (23) has a male thread and the plunger element (5) has a female thread (53) (see paragraph [0225]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the threading of Kjeldsen since Kouyoumjian discloses that its threading arrangement is an alternative .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kjeldsen et al. (US Patent Application Publication No. 2015/0065963), as applied to claim 1 above, in view of Butler et al. (WO 2014/166886).
Regarding claim 15, Kjeldsen discloses the injection device of claim 1.  However, Kjeldsen fails to explicitly disclose that the maximum dose is 100 IU.
Butler discloses an injection device wherein a typical maximum dose is 100 IU (see page 3 lines 27-28). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum settable dose of the injection device of Kjeldsen to be 100 IU because Butler discloses that 100 IU is a typical maximum dose known in the art (see Butler page 3 lines 27-28).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues that the Kjeldsen reference fails to disclose “a change in depth of said thread of the plunger element”, as recited in originally filed claim 4 and now in amended claim 1, explaining that the Examiner’s interpretation of the peaks and valleys of the thread of piston rod 800 is not “a change in depth” as the peaks and valleys fail to limit axial travel of the drive nut 700 with respect to the plunger element 800.  However, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEFALI D PATEL/Primary Examiner, Art Unit 3783